SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-88373) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 69 [X] and REGISTRATION STATEMENT ( NO 811-3919) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 71 [X] VANGUARD STAR FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on (February 27, 2012) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date), pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard LifeStrategy ® Funds Prospectus February 27, 2012 Investor Shares Vanguard LifeStrategy Income Fund Investor Shares (VASIX) Vanguard LifeStrategy Conservative Growth Fund Investor Shares (VSCGX) Vanguard LifeStrategy Moderate Growth Fund Investor Shares (VSMGX) Vanguard LifeStrategy Growth Fund Investor Shares (VASGX) This prospectus contains financial data for the Funds through the fiscal year ended October 31, 2011
